

117 S1549 IS: To require a review of the National Aeronautics and Space Administration preference for domestic suppliers.
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1549IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a review of the National Aeronautics and Space Administration preference for domestic suppliers.1.Review of preference for domestic suppliers(a)Sense of CongressIt is the Sense of Congress that the National Aeronautics and Space Administration (referred to in this section as NASA) should, to the maximum extent practicable and with due consideration of foreign policy goals and obligations under Federal law—(1)use domestic suppliers of goods and services; and(2)ensure compliance with the Federal acquisition regulations, including subcontract flow-down provisions.(b)Review(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of NASA shall undertake a comprehensive review of the domestic supplier preferences of NASA and the obligations of NASA under the Federal acquisition regulations to ensure compliance, particularly with respect to Federal acquisition regulations provisions that apply to foreign-based subcontractors.(2)ElementsThe review under paragraph (1) shall include— (A)an assessment as to whether NASA has provided funding for infrastructure of a foreign-owned company or State-sponsored entity in recent years; and (B)a review of any impact such funding has had on domestic service providers. (c)ReportThe Administrator of NASA shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the results of the review. 